 1
                                                            JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   JOSHUA BURTON,                     Case No. CV 15-7409 DOC (SS)

12                    Petitioner,

13        v.                                     JUDGMENT

14   RAYMOND MADDEN, Warden,

15                    Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED:    March 26, 2019

24                                       DAVID O. CARTER
                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
